Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-2, 5, 7-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stemmer (US-2013/0249548).
Claim No
Claim feature
Prior art
Stemmer (US-2013/0249548-A1)
1
A method for generating an MRI sequence (1), wherein the MRI sequence (1) comprises at least one RF transmission signal for an RF transmitting coil (2) and a gradient signal for a gradient coil (3), the method comprising: 

The prior art, Stemmer, discloses a method of generating an MRI sequence when it discloses Fig. 2 which depicts a pulse sequence of a conventional MRI system.

Stemmer generates a pulse sequence, cf. Fig. 2, including an RF transmission signal (β1 β2, β3 etc.) for an RF transmission system (5) that includes an RF transmission coil.

Stemmer also generates a gradient signal (GS’1, GS’2, GS’3 etc.) for a gradient system (6) that includes a gradient coil.



constructing the MRI sequence (1) from a succession of time segments (5, 6), each comprising time periods of an RF transmission signal and of a gradient strength of the gradient signal; 
Stemmer discloses the claimed feature when it discloses Fig. 2 which shows an “echo train” including multiple “framed sequence blocks SB’”.

Each “framed sequence block SB’” includes an RF signal (any of β1 β2, β3 etc.) and a gradient signal (any of GS’1, GS’2, GS’3).


predefining a first time segment type and a second time segment type differing therefrom; and 

Stemmer discloses the claimed feature when it shows Fig. 2 where it shows a “farmed sequence block SB’” comprising a first time segment type (first part of any of the SB’s, Tβ/2) which includes an RF pulse (any of β1 β2, β3 etc.) and second time segment type (second part of any of the SB’, Tβ/2) that does not include an RF pulse. 


the constructing of the MRI sequence (1) includes alternately stringing together the time segments (5, 6) of the first time segment type and the time segments (5, 6) of the second time segment type.

Stemmer discloses the claimed feature when it shows, in Fig. 2, the first time segments and the second time segments are stringed together in alternating manner. 

Examiner note: Since a typical MRI imaging system uses RF transmission signals in discontinuous pulses, and gradient signals in discontinuous pulses, a typical MRI system will meet claim 1. Stemmer is being used just to make the item matching more convenient.

2
The method according to claim 1, wherein at least one of: for the first time segment type, the gradient strength at a start and at an end of a time period of the time segment (5, 6) is freely selectable; for the second time segment type, the gradient strength at a start of a time period of the time segment (5, 6) is predefined by the gradient strength at an end of the time period of a directly temporally preceding one of the time segments (5, 6); or for the second time segment type, the gradient strength at an end of a time period of the time segment (5, 6) is predefined by the gradient strength at a start of the time period of a directly temporally succeeding one of the time segments (5, 6).

Claim 2 is met by Fig. 2 of Stemmer as one may freely select a starting time point of the “framed sequence block SB’” which may result in freely selecting a gradient strength at the start of the first time segment type. After one selects a start of “framed sequence block SB’” gradient strengths in Stemmer appears to meet the claimed requirements.
5
The method according to claim 1, further comprising predefining or calculating numerical parameters (24, 25) that at least one of influence a temporal duration of the time segments (5, 6), act as limit values for conditions, influence the RF transmission signal, influence the gradient signal, or act as input variables for operators.

Claim 5 is met by Stemmer when it discusses time duration of RF and gradient pulses and intervals between RF pulses etc. throughout its text.
See phrases such as “time-limited gradient field”, “duration of RF pulses”, “SAR-limited measurement” etc. in Stemmer. 
7
The method according to claim 1, wherein for generating the MRI sequence (1), the predefining steps are limited to: the predefining of the succession of the time segments (5, 6) of the first and second time segment types, predefining of RF and gradient elements (8, 9, 12, 15) and assigning the RF and gradient elements to the time segments (5, 6), predefining of parameters (24, 25) that at least one of influence a temporal duration of the time segments (5, 6), act as limit values for conditions, influence the RF transmission signal, influence the gradient signal, or act as input variables for operators, and predefining of operators with which a new parameter (24, 25) is calculated from the one or more parameters (24, 25).

Claim 7 is met by Stemmer as it performs MRI data acquisition which requires acts claimed in the instant claim 7.
8
The method according to claim 1, further comprising generating the MRI sequence (1) by a graphical user interface (100) comprising graphical elements (5 to 27) for at least one of iterators (7), the time segments (5, 6) of the first and second time segment types, or RF elements (8, 9) and gradient elements (12, 15).

Claim 8 is met by Stemmer when discloses a graphical user interface (9) for controlling MRI an MRI imaging operation, cf. ¶ [0064]. 
9
The method according to claim 1, further after the MRI sequence (1) has been constructed, conducting a computer-aided check to ascertain whether said MRI sequence is implementable on an MRI apparatus (30).

Checking an implantability of a proposed sequence is considered routine in the art as any random/arbitrary sequence may result in damage or destruction of the MRI system or harm the patient. Claim 9 cannot be patentable if claim 1 not patentable.
10
The method according to claim 1, further comprising carrying out a computer-aided optimization of the MRI sequence during or after construction of the MRI sequence.

Optimizing a proposed sequence is considered routine in the art as any random/arbitrary sequence. Claim 10 cannot be patentable if claim 1 not patentable.

11
The method according to claim 1, further comprising from the constructed or generated MRI sequence, calculating reconstruction data, and using the reconstruction data for an image reconstruction from an MRI signal generated from the generated MRI sequence.

Stemmer is understood to reconstruct an MR image after acquisition of MRI data.
12
A magnetic resonance imaging method, comprising generating an MRI sequence (1) using the method according to claim 1, and implementing the generated MRI sequence (1) on a magnetic resonance imaging apparatus (30).

Stemmer meets claim 12 as it uses the obtained sequence for MRI imaging using an MRI apparatus (1) as shown in Fig. 1.
13
An MRI apparatus (30) comprising an RF system (31), a gradient system (32) and a data processing system (33) signal-connected to the RF system (31) and the gradient system (32), wherein the MRI apparatus (30) is configured to carry out the magnetic resonance imaging method according to claim 12.

Claim 13 is met by Stemmer as it discloses the claimed elements in Fig. 1 and Stemmer performs MRI imaging.
17
The method according to claim 9, wherein the computer-aided check includes determining whether at least one of technical limits of the magnetic resonance imaging apparatus or limit values for magnetic fields generated are defined as parameters for the method.

Claim 17 is met by Stemmer as it can be understood that the MRI apparatus 1 in Stemmer has technical limits for generating magnetic field.
18
The method according to claim 11, wherein at least one of (a) the reconstruction data comprise a k-space trajectory calculated from gradient strengths of the constructed or generated MRI sequence or (b) with respect to the reconstruction data further reconstruction parameters useable for image reconstruction are stored.
Stemmer meets claim 18 as k-space trajectories are used in image reconstruction and the k-space trajectories are calculated from the gradient field strengths. See Fig. 7 in Stemmer that shows calculated propeller trajectories from which image reconstruction is carried out by applying Fourier transform.



Allowable Subject Matter
Claims 3-4, 6, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852